THE COURT.
[1] It satisfactorily appearing from the certificate of the clerk of the Superior Court of Stanislaus County wherein the above-entitled action was tried, that judgment was rendered on the twenty-seventh day of January, 1931; that on the tenth day of April, 1931, the plaintiff filed notice of appeal to this court, under the provisions of section 953, Code of Civil Procedure; that on *Page 231 
April 10, 1931, a request was made of the shorthand reporter to prepare a transcript of the testimony taken in said cause; that no undertaking has been filed with the court for costs on appeal; that no proceedings for a bill of exceptions are pending in the trial court; that there is on file in said court an order terminating proceedings to obtain a transcript on appeal, which was entered on the ninth day of November, 1931.
From which it follows that the appeal in this cause should be dismissed. And it is so ordered.